Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed 02/08/2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/16/2020 was filed after the mailing date of the Non Final Rejection on 11/13/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 21-27, 28-31, 32-40  are  allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim  21 is  allowed over the prior art or record since the cited reference taken individually or in combination fails to particular disclose the following limitations:  “ cause to send an onboarding request to a network function virtualization orchestrator (NFVO), wherein the onboarding request comprises the latency attributes and the bandwidth attributes; and determine an onboarding response received from the NFVO in response to the onboarding request ” and in combination with other limitations recited as specified in claim 21.



Claim  32 is  allowed over the prior art or record since the cited reference taken individually or in combination fails to particular disclose the following limitations:  “ causing to send an onboarding request to a network function virtualization orchestrator (NFVO), wherein the onboarding request comprises the latency attributes and the bandwidth attributes; and determining an onboarding response received from the NFVO in response to the onboarding request” and in combination with other limitations recited as specified in claim 32.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG T HO whose telephone number is (571)272-3133.  The examiner can normally be reached on 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUONG T HO/Primary Examiner, Art Unit 2412